DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application 
This Communication is in response to the Arguments, Amendments, and Remarks, filed on the 29th day of April, 2022. Currently claims 1-20 are pending. Claims 1-20 are directed to patentable subject matter.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
Regarding subject matter eligibility, Examiner notes that the rejection under 35 U.S.C. 101 is withdrawn in view of the USPTO provided Examples, provided guidance in the 2019 PEG and 2019 October Update, and the Examiner’s notes from the director from the Full Signatory Review panel. The claims are directed to patentable subject matter in the form of a practical application of the identified abstract idea in the rejection, in that the server system, registry and processor implementing a specific method of validating consistency of sponsorship wherein based on validating the consistency of sponsorship: grouping the requested domain name in the first top level domain with the existing domain name in the second top level domain, and linking the requested domain name in the first top level domain with the existing domain name in the second top level domain in a linked domain database associated with the DNS registry and and providing, to the client device over the network, a result of the request. Therefore, the claims are directed to a practical application. The rejection has been withdrawn.
Regarding the prior art, the instant application is distinguishable from the prior art. Specifically, Examiner notes that the claimed invention incorporates processes to validate consistency of sponsorship of domain names by analyzing information related to the top level domain names and analyzing stored information within multiple registrars associated to the domain names whether or not the domain name is thick or thin. Additionally, the claimed invention further analyzes the information related to the first and second top level domain names in order to validate that the specific registrar associated to each domain name matches. Upon determining that there is a match or consistency of sponsorship, the system groups the requested domain names with the existing domain name within a linked database using a single extensible provisioning protocol command. The closest prior art, while discussing method and procedures to register domain names and the importance of doing so, fails to teach based on validating the consistency of sponsorship: grouping the requested domain name in the first top level domain with the existing domain name in the second top level domain, and linking the requested domain name in the first top level domain with the existing domain name in the second top level domain in a linked domain database associated with the DNS registry and providing, to the client device over the network, a result of the request. The closes prior art consists of:
1. U.S. 7797413 – discusses a method and system for allowing digital identity registration of a requested domain name submitted by a registrant but fails to teach based on validating the consistency of sponsorship: grouping the requested domain name in the first top level domain with the existing domain name in the second top level domain, and linking the requested domain name in the first top level domain with the existing domain name in the second top level domain in a linked domain database associated with the DNS registry and providing, to the client device over the network, a result of the request.
2. WO 2004015547 A2 – discusses a method and system for registry domain names within a registry to prevent successive registrations of a domain name by separate entities but fails to teach based on validating the consistency of sponsorship: grouping the requested domain name in the first top level domain with the existing domain name in the second top level domain, and linking the requested domain name in the first top level domain with the existing domain name in the second top level domain in a linked domain database associated with the DNS registry and providing, to the client device over the network, a result of the request.
3. SSL Certificate: Why Verify Domain Ownership – discusses the importance of registering a domain name and the importance of verifying ownership related to the specific domain name but fails to teach based on validating the consistency of sponsorship: grouping the requested domain name in the first top level domain with the existing domain name in the second top level domain, and linking the requested domain name in the first top level domain with the existing domain name in the second top level domain in a linked domain database associated with the DNS registry and and providing, to the client device over the network, a result of the request. 
The claimed invention is directed to determining the consistency of sponsorship and based on validating the consistency of sponsorship: grouping the requested domain name in the first top level domain with the existing domain name in the second top level domain, and linking the requested domain name in the first top level domain with the existing domain name in the second top level domain in a linked domain database associated with the DNS registry and providing, to the client device over the network, a result of the request. Thus, the claims are distinguishable over the prior art of record and are patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Young/Examiner, Art Unit 3689